PER CURIAM:
Claimant seeks payment of the sum of $139.95 for a missing Victor 100 calculator which had been loaned to the Procurement Office of the State Tax Department.
At the hearing, Mr. Jerry Lewis, owner of Charleston Business Machines, stated that the cost of the machine to his com*162pany was “probably about $95.00 to $98.00.” Counsel for the respondent offered no evidence to refute the claim.
It is obvious that a bailment situation existed between claimant and respondent. While a bailee is not liable for loss of property caused by robbery, Tancil v. Seaton, 69 Va. 601 (1877), a bailee is liable where he fails to exercise ordinary care for the safety of property in his hands. 2B M.J., Bailments, §11.
The Court finds that the respondent did not meet that standard of ordinary care in regard to the calculator which was on loan from the claimant, and, based on the foregoing facts, the Court makes an award to the claimant in the amount of $95.00.
Award of $95.00.